Citation Nr: 0940630	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  99-17 551 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, including headaches and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the Veteran's claim of 
entitlement to service connection for residuals of head 
trauma, including headaches and tinnitus.  

In March 2001, the Veteran and his wife testified at a 
hearing before a Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  As the member who 
conducted that hearing is no longer employed by the Board, he 
and his wife testified at another hearing at the RO, before 
the undersigned Veterans Law Judge, in April 2006.  A 
transcript of that hearing is also of record.  

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in July 2006.  In 
that decision, the Board denied the claim for service 
connection for residuals of head trauma, as well as a claim 
for service connection for a low back disorder, that was also 
on appeal at that time.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated in August 
2008, the Court vacated that portion of the Board's July 2006 
decision denying service connection for residuals of head 
trauma, and remanded the matter back to the Board for 
development consistent with the Court's decision.  The Court 
affirmed that portion of the Board's July 2006 decision 
denying service connection for a low back disorder.  

For reasons addressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



REMAND

In the August 2008 Memorandum Decision, the Court cited as 
the reason for remand, the Board's failure to discuss or 
acknowledge an undated service treatment record that refers 
to multiple abrasions to the left temporomandibular area and 
right frontal temporal area, all superficial.  The Board 
notes that the service treatment records also contain an x-
ray report of the skull, dated in November 1969, which is 
negative.  In addition, the Court instructed the Board to 
consider whether a medical examination and opinion are 
necessary to resolve this claim.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The Veterans Claims Assistance Act of 2000 and its 
implementing laws and regulations provide, generally, that an 
examination or opinion is necessary if the evidence of 
record: contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

The Board finds that the service treatment records, cited 
above, indicate that the Veteran sustained an injury to the 
head while in service.  Moreover, the record contains current 
diagnoses of chronic headaches and tinnitus.  While there is 
no post-service evidence of treatment for headaches until 
1990, at which time they were reported to have been occurring 
for two years, or treatment for tinnitus until 1996, the 
Veteran now contends that he did experience headaches and 
tinnitus continuously since service.  The Veteran is 
competent to describe symptoms such as headaches and the 
perception of ringing in the ears.  However, there is no 
indication that he possesses the medical knowledge and 
competence to relate his headaches or tinnitus to a specific 
etiology, such as head trauma.  Therefore, the Board 
concludes that a medical opinion is necessary to resolve this 
matter.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA outpatient records 
pertinent to the claim, since March 2005, 
from the appropriate VA facilities.

2.  Schedule the Veteran for a VA 
examination, or examinations, as 
appropriate, to determine the etiology of 
his currently diagnosed chronic headaches 
and tinnitus.  

The examiner(s) should elicit from the 
Veteran all complaints pertaining to 
residuals of head trauma, headaches and 
tinnitus, and should identify all 
currently supported diagnoses pertaining 
to those complaints.  

For each diagnosis identified, if any, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the Veteran's 
military service.  

In addressing the etiology of the 
Veteran's headaches, the examiner should 
specifically discuss a report dated 
February 22, 1990, signed by A.S., M.D., 
which suggests the possibility that a 
dural fistula, related to a myelogram 
procedure may be the cause of the 
Veteran's headaches.  

Any indicated studies necessary to a 
conclusive opinion should be performed.

The supporting rationale for all opinions 
expressed must also be provided.

3.  After undertaking any additional 
development that may be warranted, the 
claim should be readjudicated.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


